Citation Nr: 0430930	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  96-38 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for sexual dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  He also had additional periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) service as a member of the California National 
Guard.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In January 2000 the Board remanded the case for 
further development.  Thereafter, the Board undertook its own 
development in August 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2002, the Board, pursuant to 38 C.F.R. § 19.9(a)(2) 
requested further information from the VA physicians who had 
conducted a previous compensation examination.  

Notably, however, the December 2002 addenda thereto have been 
submitted since the RO's last review of the claim without the 
veteran's waiver of the RO's initial consideration.  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit held that the Board may not review evidence on an 
initial basis without a waiver from the appellant.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

The RO should readjudicate the claim of 
entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for sexual 
dysfunction, to include consideration of 
all evidence added to the files since the 
October 2001 supplemental statement of 
the case.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




